Citation Nr: 1628228	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 23, 2010, for the assignment of a 50 percent rating for a left shoulder disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in March 2009 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the September 2011 Board hearing is no longer employed by the Board.  The Veteran was informed in an April 2016 letter that if he wanted, he could attend a new hearing with a Veterans Law Judge who would participate in the decision on his claims.  38 U.S.C.A. § 20.717 (2015).  The letter informed the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  No response to the April 2016 letter has been received, and so the Board will proceed with a decision.

The Board further notes that a July 2011 written statement from the Veteran's representative indicates that the Veteran was satisfied with the 50 percent rating assigned to his left shoulder; as such, that issue is not on appeal.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

From November 1, 2009, the Veteran's left shoulder range of motion was manifested by chronic residuals consisting of severe, painful motion, or weakness in the affected extremity.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, the criteria for a rating of 50 percent for postoperative, total left shoulder arthroplasty, effective November 1, 2009, were met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.7, 4.71a, Diagnostic Codes 5051, 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been noted on more than one occasion in the claims file that the Veteran is right-handed.  Thus, it is clear that the left shoulder is the minor upper extremity.  38 C.F.R. § 4.69 (2015).

Normal ranges of motion of the shoulder are flexion or forward elevation from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).  

Diagnostic Code 5051 provides that shoulder replacement (prosthesis), provides for a 100 percent rating (major or minor) for one year following prosthesis.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity a 60 percent rating is warranted (major) and a 50 percent rating is warranted (minor).  With intermediate degrees of residual weakness, pain, or limitation of motion, rated by analogy to Diagnostic Codes 5200 and 5203.  A minimum rating of 30 percent is warranted (major) and 20 percent (minor) is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2015).  

Ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece.  Unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 50 percent (major) rating and 40 percent (minor) under Diagnostic Code 5200.  Intermediate, between favorable and unfavorable, ankylosis is rated at 40 percent (major) and 30 percent (minor), and favorable, with abduction to 60 degrees (the ability to reach the mouth and head) is rated as 30 percent (major) and 20 percent (minor).  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2015).  

Diagnostic Code 5201 provides that limitation of motion of the minor arm at the shoulder level is rated 20 percent, from midway between side and shoulder level is rated 20 percent.  Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent (minor).  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

Loss of the humerus head is rated at 80 percent (major) and 70 percent (minor), nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor), and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor) under Diagnostic Code 5202.  Also, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).  

A malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2015).  

By way of history, service connection for a left shoulder disability was originally granted in a December 1977 rating decision.  In May 2007, the Veteran requested an increase in the rating for the left shoulder disability as it had increased in severity.  In a November 2007 decision, the rating was increased to 30 percent, effective May 8, 2007.  

In September 2008, the Veteran notified VA that he had left shoulder replacement surgery and requested a temporary total rating.  A May 2009 rating decision assigned a temporary total rating pursuant to Diagnostic Code 5051 for shoulder replacement, effective September 10, 2008, and a 20 percent rating was assigned prospectively from November 1, 2009.  The Veteran disagreed with the 20 percent rating, a Statement of the Case was issued, and the Veteran perfected an appeal.

A June 20, 2011 RO Decision assigned a 30 percent rating for left shoulder arthroplasty, effective November 1, 2009, and an increased rating of 50 percent was assigned from December 23, 2010.  The RO specified that the effective date of the assignment of the 50 percent rating was determined by the date of the first VA examination following the Veteran's period of convalescence.

In July 2011, the Veteran's representative submitted a notice of disagreement attached to the Veteran's letter expressing his disagreement with the effective date for the assignment of the 50 percent disability rating for the service-connected left shoulder disability.  The Veteran felt that the effective date for the assignment of the 50 percent rating should be November 1, 2009, the date the period of convalescence following shoulder replacement surgery ended.  The Veteran claimed that his symptoms have remained constant since that surgery, and it was not his fault that VA did not schedule him for a VA examination for 13 months following the expiration of the period of convalescence.  However, the Veteran's representative specifically stated that the Veteran was satisfied with the rating of 50 percent.   

The Veteran underwent left shoulder replacement surgery in September 2008.  Outpatient treatment records for the next year primarily show mental health treatment.

When examined by VA in April 2009, the Veteran said that he experienced pain, weakness, stiffness, instability, locking, fatigability, and lack of endurance in his left shoulder.  He experienced flare-ups twice a week that were precipitated by overuse, physical therapy, and cold weather.  Current subluxation was reported.  It was noted that the Veteran's left shoulder disability prevented chores, sports, and recreation.  Exercise, driving, and travelling were severely impacted, and the Veteran's ability to dress was moderately impacted.  The left shoulder was noted to be painful on motion.  Range of motion findings showed forward flexion at 0 to 100 degrees actively and 0 to 160 degrees passively with pain beginning at 100 degrees.  Shoulder adduction was limited at 0 to 110 degrees actively and 0 to 130 degrees passively with pain starting at 100 degrees.  External rotation was 0 to 45 degrees actively and 0 to 65 degrees passively with pain starting around 45 degrees.  Internal rotation was 0 to 30 degrees actively with pain starting at 15 degrees.  The examiner stated that there was no loss of range of motion on repetition.  At that time, the examiner felt that the Veteran's current limitations prohibited physical employment and severely impaired sedentary employment.

A mental health treatment record from June 2009 shows that the Veteran had less function in the left shoulder since the surgery.  

In August 2009, the Veteran stated that his left shoulder had worsened following the surgery.  He reported experiencing less mobility, function, and use after the surgery.  He stated that the pain he currently experienced in the left shoulder was different and more severe than it was before the surgery.  In a September 2009 letter, the Veteran's spouse stated that since the Veteran's surgery, he had gained a little bit of mobility but many other areas had worsened.  She described the Veteran's shoulder pain, weakness, and limited mobility.

Another mental health treatment record form December 2009 indicates that the Veteran continued to have decreased strength and range of motion in the left shoulder.  

In a March 2010 letter, the Veteran's daughter commented that since his surgery, the Veteran was no longer able to help work on her car due to his limited strength and mobility.  She stated that since his surgery, the Veteran was no longer able to lift boxes, mattresses, or anything heavy.

An orthopedic consult from April 2010 contains the Veteran's complaints regarding the left shoulder arthroplasty.

On VA examination in December 2010, the examiner observed that the Veteran had a problematic and painful rehabilitation following surgery in 2008.  The Veteran currently experienced left shoulder weakness and dysfunction.  He could not lift heavy objects or exercise.  The examiner observed pain, stiffness, weakness, incoordination, decreased speed of joint motion, and giving way of the left shoulder.  There was guarding of movement.  Active range of motion was to 90 degrees of abduction, and the joint would not tolerate a passive range of motion.  Forward flexion was to 90 degrees actively and 160 passively.  Internal rotation was to 70 degrees, and external rotation was to 80 degrees.  All ranges of motion were accompanied by pain.  The examiner felt that the left shoulder disability severely impacted chores, shopping, recreation, travelling, and toileting.  It prevented exercise and sports.

At the September 2011 Board hearing, the Veteran stated that from the time his convalescence period ended through the time of the December 2010 VA examination, there had been no change in his left shoulder symptoms.  The Veteran stated that if he had undergone VA examination in November 2009 at the end of his period of convalescence, the VA examiner would have observed the same symptomatology as the December 2010 VA examiner.  The Veteran experienced weakness, pain, and limited motion.  Simply moving his left arm increased his pain.  He was in pain 24 hours a day.

The Board agrees with the Veteran's contention that a 50 percent disability rating is warranted effective November 1, 2009, the date of expiration of the temporary total rating following shoulder replacement.  Diagnostic Code 5051 provides disability ratings following shoulder replacement.  A 100 percent rating is provided for one year following implantation of the prosthesis.  The Veteran was properly granted this temporary total rating.  The next disability rating provided for is a 50 percent rating.  For a 50 percent disability rating, there must be chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  Based on the summarization above, it is the Board's conclusion that it is arguable that the Veteran's subjective complaints, following his post one year shoulder surgery temporary total rating period, when the disorder is rated by analogy to Diagnostic Code 5051, meet the criteria for a 50 percent rating pursuant to Diagnostic Code 5051.  It is not the Veteran's fault that he was not scheduled for a VA examination until 13 months after the end of his period of convalescence following left shoulder replacement surgery.  In this matter, the lay statements and statements from the Veteran are deemed to be credible and competent, and to show that the findings of the eventual examination would have been consistent since the expiration of the temporary total rating.  Thus, with resolution of reasonable doubt in the claimant's favor, it is concluded that a rating of 50 percent is warranted for the left shoulder disability from November 1, 2009.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of November 1, 2009, but not earlier, for the assignment of a 50 percent rating for a right shoulder disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to a disability rating of 50 percent for a left shoulder disability, effective November 1, 2009, but not before, is granted.


REMAND

With respect to the issue of entitlement to a TDIU, the Veteran contends that his service-connected disabilities make him unemployable.  In a July 2011 letter, the Veteran stated that he is unable to work due to the combined effects of the service-connected disabilities.

The Veteran may be assigned TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the level of education, special training, and previous work experience in making the determination, but not to age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show a single disability rated as 100 percent disabling; or that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

The Veteran meets the schedular percentage criteria for consideration of assignment of TDIU.  The Veteran's service-connected disabilities include PTSD, rated 70 percent; left shoulder arthroplasty, rated 50 percent; a right shoulder disability, rated 10 percent; a left shoulder scar, rated 0 percent; and bilateral hearing loss, rated 0 percent.  The combined service-connected disability rating is 90 percent.  The remaining question is whether the service-connected disabilities alone prevent him from securing or following a substantially gainful occupation.

The Board acknowledges that the Veteran has recently undergone a VA examination for his scar in June 2015, a VA examination of the right and left shoulders in June 2015, and a VA examination of PTSD in July 2015.  However, none of those examiners offered an opinion regarding whether the combined effects of the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In light of the foregoing, the Board finds that a VA examination and opinion are necessary to determine the impact of the combined effects of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the impact of the service-connected disabilities of PTSD, bilateral shoulder, and hearing loss disabilities on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.  The examiner should also consider the Veteran's assertions that his bilateral shoulder disability impairs his ability to maintain physical employment, and his psychiatric disability impairs his ability to maintain sedentary employment.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, bilateral shoulder disability, left shoulder scar, and hearing loss disabilities, without consideration of any nonservice-connected disabilities and irrespective of his age, but with consideration of his occupational history, training, and skills, makes him unable to secure or follow a substantially gainful occupation.

2.  Then, readjudicate the claim for TDIU.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


